Name: Council Decision (EU) 2016/1231 of 18 July 2016 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Regional Convention on pan-Euro-Mediterranean preferential rules of origin as regards the request of Georgia to become a Contracting Party to that Convention
 Type: Decision
 Subject Matter: Europe;  international affairs;  international trade;  EU institutions and European civil service;  trade policy
 Date Published: 2016-07-28

 28.7.2016 EN Official Journal of the European Union L 202/24 COUNCIL DECISION (EU) 2016/1231 of 18 July 2016 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Regional Convention on pan-Euro-Mediterranean preferential rules of origin as regards the request of Georgia to become a Contracting Party to that Convention THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Regional Convention on pan-Euro-Mediterranean preferential rules of origin (1) (the Convention) entered into force on 1 December 2012. (2) Article 5(1) of the Convention provides that a third party may become a Contracting Party to the Convention, provided that the candidate country or territory has a free trade agreement in force, providing for preferential rules of origin, with at least one of the Contracting Parties. (3) Georgia submitted a written request for accession to the Convention to the depositary of the Convention on 23 September 2015. (4) Georgia has a free trade agreement in force with two Contracting Parties to the Convention, namely the Union and the Republic of Turkey, and complies with the condition set out in Article 5(1) of the Convention to become a Contracting Party. (5) Point (b) of Article 4(3) of the Convention provides that the Joint Committee established by the Convention (the Joint Committee) is to adopt by decision invitations to third parties to accede to the Convention. (6) The position of the Union within the Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Joint Committee established by the Regional Convention on pan-Euro-Mediterranean preferential rules of origin, as regards the request of Georgia to become a Contracting Party to that Convention, shall be based on the draft Decision of the Joint Committee attached to this Decision. Minor technical changes to the draft Decision may be agreed to by the representatives of the Union in the Joint Committee without further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President G. MATEÃ NÃ  (1) OJ L 54, 26.2.2013, p. 4. DRAFT DECISION No ¦ OF THE JOINT COMMITTEE OF THE REGIONAL CONVENTION ON PAN-EURO-MEDITERRANEAN PREFERENTIAL RULES OF ORIGIN of ¦ as regards the request of Georgia to become a Contracting Party to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin THE JOINT COMMITTEE, Having regard to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin (1), Whereas: (1) Article 5(1) of the Regional Convention on pan-Euro-Mediterranean preferential rules of origin (the Convention) provides that a third party may become a Contracting Party to the Convention, provided that the candidate country or territory has a free trade agreement in force, providing for preferential rules of origin, with at least one of the Contracting Parties. (2) Georgia submitted a written request for accession to the Convention to the depositary of the Convention on 23 September 2015. (3) Georgia has a free trade agreement in force with two Contracting Parties to the Convention, namely the European Union and the Republic of Turkey, and complies with the condition set out in Article 5(1) of the Convention to become a Contracting Party. (4) Point (b) of Article 4(3) of the Convention provides that the Joint Committee is to adopt by decision invitations to third parties to accede to the Convention, HAS ADOPTED THIS DECISION: Article 1 Georgia shall be invited to accede to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Joint Committee The Chair (1) OJ L 54, 26.2.2013, p. 4.